The petitioner was engaged in transporting for compensation fertilizer, an agricultural supply, direct to the grower, under his private license, on casual or irregular trips. Section 30 of Chapter 14764 exempts such operation from that Act "so long as such motor vehicles may not lawfully be required to operate under for hire license tags." This of course refers one to the Motor Vehicle License Act, Chapter 16085, to see whether this petitioner could lawfully be required to operate under a "for hire" license tag. The proviso in Section 3 of that Act, Chapter 16085, expressly provides that vehicles used in the transportation of "agricultural supplies direct to the growers or consumers of said supplies" shall not be deemed "for hire" vehicles within the terms of this Act." So, the petitioner should be discharged.